Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150699                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  MINGA PERKINS,
           Plaintiff-Appellee,
  v                                                                 SC: 150699
                                                                    COA: 317643
                                                                    Wayne CC: 12-005905-NO
  HENRY FORD COMMUNITY COLLEGE,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the November 13, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2015
           a1028
                                                                               Clerk